DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 9 Paragraph 5 regarding the objections to Claims 8-10 and 13 has been fully considered. The amendments to Claims 9, 10, and 13 are sufficient to withdraw the rejections. However, Claim 8 still recites “and/or.” The objection to Claim 8 is maintained.
Applicant’s argument on Pages 10-12 regarding the rejection of Claims 1-3, 5-8, 14, 16, and 17 under 35 U.S.C. 103 over Gottschalk and Luo has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Luo remains applicable to the invention as claimed.

Claim Objections
Claim 8 is  objected to because of the following informalities: Claim 8 uses the term “and/or.” The term “and/or” is not within the preferred verbiage of claim limitations and therefore should not be used when establishing claim limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (“Ultrasound calibration using […]”).
Regarding Claim 1, Ma teaches a computer-implemented method of calibrating an ultrasound probe, (Methods, 2.4 Experiments on phantom, Paragraph 1 “The Philips iE33 echocardiography system was used to acquire US images of the phantom from four directions and for four different depth settings.”), comprising:
a) acquiring image position data, describing a spatial transformation between, (Methods Paragraph 1 “to obtain the relative positions (i.e. transformations between) of three or more US images of an object. […] the orientations and locations of the three image acquisition cannot be a pure translation and the axis of rotation between acquisitions A to B and acquisitions B to C must be different.” Where the image position data describes a spatial transformation between the specific measured components during acquisitions.) a spatial position of a housing of the ultrasound probe, (Introduction Paragraph 2 “The tracked probe coordinate system is defined by the tracked object rigidly attached to the US probe.”), and a spatial position of ultrasound images acquired by the ultrasound probe (Methods, Paragraph 1 “Our US calibration method uses rigid image registration techniques to obtain the relative positions (i.e. transformations between) of three or more US images of an object.”);
b) acquiring first image data, describing a first two-dimensional ultrasound image displaying a structure, (Introduction, Paragraph 1 “There are several ways to generate a 3D ultrasound volume by tracking a conventional 2D probe,” Methods, 2.3 Calibration phantom, Paragraph 1 “The criteria placed upon the phantom by our calibration method was that we should be able to acquire three images of high contrast ultrasound visible structures.” Where the first image data is the data collected in the first of the three images), in a first image plane (tracking matrices Topto1, see Fig. 3b, re-produced below);
c) acquiring second image data, describing a second two-dimensional ultrasound image displaying the structure in a second image plane intersecting with the first image plane (Introduction, Paragraph 1 “There are several ways to generate a 3D ultrasound volume by tracking a conventional 2D probe,” tracking matrices Topto2, see Fig. 3b, re-produced below, where the second image is the data collected in the second of the three images);
d) determining first intersection data based on the first image data and the image position data wherein the first intersection data describes image content of the first two-dimensional ultrasound image within a linear intersection set defined be the intersecting first and second image planes (Methods, 2.1.2 Phase based image registration “phased based image process methods are particularly suitable for ultrasound image registration, where beam attenuation is present and echo intensity depends on the angle of incidence of the ultrasound beam. Local phase and structure orientation images can be decomposed by applying monogenic signal analysis to an image. For a 3D image, there is one local phase image and three structure orientation images which align to individual dimensions of the image.” Where the first intersection data is the combination of the first ultrasound images (first image data) taken along the first plane and the position information acquired from the ultrasound probe during acquiring the first image data.);
e) determining second intersection data based on the second image data and the image position data, wherein the second intersection data describes image content of the second two-dimensional ultrasound image within the linear intersection set (Methods, 2.1.2 Phase based image registration “phased based image process methods are particularly suitable for ultrasound image registration, where beam attenuation is present and echo intensity depends on the angle of incidence of the ultrasound beam. Local phase and structure orientation images can be decomposed by applying monogenic signal analysis to an image. For a 3D image, there is one local phase image and three structure orientation images which align to individual dimensions of the image.” Where determination is found for each ultrasound image acquisition angle and the second intersection data is the combination of the second ultrasound images (second image data) taken along the second plane and the position information acquired from the ultrasound probe during acquiring the second image data.);
f) determining similarity data based on the first intersection data and the second intersection data (Methods, 2.1.2 Phase based image registration “The similarity measure uses a combination of the difference between the phase and orientation information in the two images”),
g) wherein the similarity data describes a grade of similarity between the image content of the first two-dimensional ultrasound image and the image content of the second two-dimensional ultrasound image, the image contents of the first two-dimensional ultrasound image and the second two-dimensional ultrasound image within the linear intersection set (Methods, 2.1 Rigid Image Registration “Intensity values of the local phase image and orientation images are used to generate the similarity measurement between two original images.”).

    PNG
    media_image1.png
    299
    594
    media_image1.png
    Greyscale

Fig. 3 of Ma
Regarding Claim 7, Ma teaches all limitations of Claim 1, as discussed above. Furthermore, Ma teaches wherein the method is performed for a plurality of first acquired images intersecting with a plurality of second acquired images (Methods, 2.4 Experiments on phantom, Paragraph 1 “An additional set of 6 images were acquired” and Discussion and Conclusion, Paragraph 1 “The requirements for an US calibration are that it should be accurate for the purpose which it will be used and easy to calculate if repeated calibrations are necessary.”).
Regarding Claim 14, the examiner notes that the claimed non-transient computer readable storage medium comprises computer executable instructions that automate the method of Claim 1. Claim 14 is thus rejected in a similar manner as discussed above in Claim 1, since the computer readable storage medium is considered to be inherent in the use of the method as described in Claim 1; and since it has been held that automating a process would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase efficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, 6, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ultrasound calibration using […]”), as applied to Claim 1 above, and further in view of Luo et al. (US 20150216512).
Regarding Claim 2, Ma teaches all limitations of Claim 1, as discussed above. However, Ma does not explicitly teach a threshold is defined for the grade of similarity between the image contents of the first and second ultrasound images within the linear intersection set, wherein a grade of similarity within the threshold indicates an acceptable probe calibration, and a grade of similarity beyond the threshold indicates an unacceptable probe calibration.
In an analogous ultrasound calibration field of endeavor, Luo teaches a computer-implemented method of calibrating an ultrasound probe, (Abstract “methods directed to ultrasound calibration” and [0006] “Embodiments of the invention may include or be implemented in a variety of computer readable media.”), wherein a threshold is defined for the grade of similarity between the contents of the first and second ultrasound images within the intersection set ([0016] “pre-defined cutoff value”), wherein a grade of similarity within the threshold indicates an acceptable probe calibration ([0016] “If the difference between those scanlines is below a pre-defined cutoff value, then the calibration process succeeds” and Fig. 1, re-produced below), and a grade of similarity beyond the threshold indicates an unacceptable probe calibration (“Otherwise, the calibration fails due to the severe skewness of the spine” and Fig. 1, re-produced below).

    PNG
    media_image2.png
    491
    668
    media_image2.png
    Greyscale

Fig. 1 of Luo
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Ma and Luo because the combination allows a user to ensure proper calibration of the ultrasound probe, which is the task of determining the transformation between probe localizer space and ultrasound image space, which is a fundamental step in ultrasound image-guided procedures.
Regarding Claim 3, the modified method of Ma teaches all limitations of Claim 2, as discussed above. Furthermore, Luo teaches wherein the method is performed for a plurality of iteration sequences until the grade of similarity is within the threshold, ([0023] “This procedure is repeated multiple times until the blue dot curve crosses the zero value, suggesting that the optimal Phi firing offset value is found as the amount of data asymmetricity is minimal.”), and wherein the method further comprises the following steps:
a) acquiring modification data, describing a positional modification of the image position data ([0023] “Based on the amount of asymmetricity, the Phi firing offset value is adjusted and updated, after which a forward scan data is acquired again with the updated Phi firing offset value.”);
b) determining modified image position data based on the image position data and the modification data, describing, for a subsequent iteration sequence, a positionally modified spatial position in which ultrasound images are expected to be acquired by the ultrasound probe ([0039] “Step 4: If the estimated phi angle difference is small enough, use the current phi offset/firing delay value for calibration. Otherwise, adjust the phi offset/firing delay according to the difference, then repeat steps 1-4,” where the phi offset is interpreted as the spatial position in which the ultrasound images are expected to be acquired by the ultrasound probe).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Luo because the combination can highlight errors or differences in alignment of two scans of the ultrasound probe, which affects calibration of the probe and ultimately the operation of the probe. Furthermore, the combination allows calibration without the use of a water tank and external ultrasound target, as taught by Luo in [0010].
Regarding Claim 5, the modified method of Ma teaches all limitations of Claim 3, as discussed above. Furthermore, Luo teaches wherein the spatial position in which ultrasound images are expected to be acquired includes a relative spatial position of a transducer of the ultrasound probe with respect to a marker or marker device attached to the ultrasound probe, ([0066] “Ultrasound and probe position/rotation sensor data synchronized with each other in real time are acquired” and Fig. 17 (#1), re-produced below, where the sensor is interpreted as a marker device attached to the ultrasound probe) wherein the modification data describes a positional modification of the expected relative position of the transducer with respect to the marker or marker device ([0023] “Based on the amount of asymmetricity, the Phi firing offset value is adjusted and updated, after which a forward scan data is acquired again with the updated Phi firing offset value.”).

    PNG
    media_image3.png
    444
    814
    media_image3.png
    Greyscale

Fig. 17 of Luo
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Luo because the combination allows for real time C-mode imaging as an ideal probe aiming guide, which may be used to find bladder wall locations during an ultrasound imaging procedure with the probe, as taught by Luo in [0047].
Regarding Claim 6, the modified method of Ma teaches all limitations of Claim 3, as discussed above. Furthermore, Luo teaches wherein the modification data, ([0023] “Based on the amount of asymmetricity, the Phi firing offset value is adjusted and updated, after which a forward scan data is acquired again with the updated Phi firing offset value.”), is acquired from an optimization method ([0023] “default Phi firing offset value”), which is adapted to increase the grade of similarity between the contents of the first and second ultrasound images within the linear intersection set (where through the method of Fig. 1, the Phi firing offset value is modified if the calibration method of Fig. 1, re-produced above, fails).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Luo because the combination can highlight errors or differences in alignment of two scans of the ultrasound probe, which affects calibration of the probe and ultimately the operation of the probe.
Regarding Claim 8, Ma teaches all limitations of Claim 1, as discussed above. Furthermore, Luo teaches wherein a plurality of first images is acquired, which are rotationally tilted and/or translationally shifted with respect to at least one second image, and/or wherein a plurality of second images is acquired, which are rotationally tilted and/or translationally shifted with respect to at least one first image ([0045] “The first method uses probe translation/rotation information derived from position sensors” and Fig. 5, re-produced below, which shows the translational shift between scanlines.

    PNG
    media_image4.png
    338
    533
    media_image4.png
    Greyscale

Fig. 5 of Luo
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Ma and Luo because the translational shifting and/or rotational tilting with respect to the other images allows the method to create images while compensating for probe motion, as taught by Luo in [0045], as well as ensure capture of the entire region of interest during acquisition of images in either plane.
Regarding Claims 16 and 17, modified method and non-transient computer readable storage medium of Ma teaches all limitations of Claims 1 and 14, as discussed above. Furthermore, Ma teaches wherein
a) the first image data describes the first two-dimensional ultrasound image which is received directly from the ultrasound probe (Introduction, Paragraph 1 “There are several ways to generate a 3D ultrasound volume by tracking a conventional 2D probe and Paragraph 2 “Our method can calibrate the system using either simple phantom images or US images directly acquired from human anatomy,” where the images are acquired by use of an US probe);
b) the second image data describes the second two-dimensional ultrasound image which is received directly from the ultrasound probe (Introduction, Paragraph 1 “There are several ways to generate a 3D ultrasound volume by tracking a conventional 2D probe and Paragraph 2 “Our method can calibrate the system using either simple phantom images or US images directly acquired from human anatomy,” where the images are acquired by use of an US probe); and, 
c) the linear intersection set (shown in Fig. 4 re-produced below).

    PNG
    media_image5.png
    148
    281
    media_image5.png
    Greyscale

Fig. 4 of Ma
Moreover, Luo teaches similarity data ([0016] “the central scanlines from all data planes are compared in checking the similarity between them”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Ma and Luo because the combination can highlight errors or differences in alignment of two scans of the ultrasound probe, which affects calibration of the probe and ultimately the operation of the probe.

Claims 4, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ultrasound calibration using […]”) and Luo et al. (US 20150216512) as applied to Claim 3 above, and further in view of Boctor et al. (US 20080269604).
Regarding Claim 4, the modified method of Gottschalk teaches all limitations of Claim 3, as discussed above. However, the modified method of Gottschalk does not explicitly teach wherein the modified image position data for which the trade of similarity is within the threshold is stored as image position data for subsequent calibrations of the ultrasound probe.
In an analogous ultrasound calibration field of endeavor, Boctor teaches a computer-implemented method of calibrating an ultrasound probe, (Abstract “method of intra-operatively spatially calibrating an ultrasound probe” and [0023] “a data system having a computer readable medium encoded with a program for computing a probe calibration matrix according to a closed form formulation”), wherein the modified image position data for which the trade of similarity is within the threshold is stored as image position data for subsequent calibrations of the ultrasound probe ([0009] and [0057] "software may then store the constituent values of the probe calibration matrix RTP for use in subsequent pixel registration,” [0077] "In step #1020, the reconstructed image of the cross-wire structure #640 is compared with an actual image of the cross-wire structure, and a standard deviation is computed between the two images. The accuracy of the reconstructed image of the cross-wire structure [and thus the accuracy of the probe calibration matrix RTP] is assessed according to pre-determined accuracy requirements. If the probe calibration matrix RTP is deemed sufficiently accurate, the probe calibration matrix RTP is stored", and Fig. 10 (#1040), re-produced below).

    PNG
    media_image6.png
    401
    375
    media_image6.png
    Greyscale

Fig. 10 of Boctor
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Boctor because such storing of data was known in the art as taught by Boctor. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. saving or storing data) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to save data that has been verified in at least one instance (Boctor, [0057] and [0077]), i.e. in order to improve speed and accuracy of future calculations, and there was reasonable expectation of success.
Regarding Claim 15, Ma the method steps comprising:
a) acquiring image position data describing a spatial position in which ultrasound images are expected to be acquired by the ultrasound probe; 
b) acquiring first image data describing a first two-dimensional ultrasound image displaying a structure in a first image plane; 
c) acquiring second image data describing a second two-dimensional ultrasound image displaying the structure in a second image plane intersecting with the first image plane; 
d) determining first intersection data based on the first image data and the image position data, wherein the first intersection data describes content of the first ultrasound image within a linear intersection set defined by the intersecting first and second image planes; 
e) determining second intersection data based on the second image data and the image position data, wherein the second intersection data describes content of the second ultrasound image within the intersection set; 
f) determining similarity data based on the first intersection data and the second intersection data, wherein the similarity data describes a grade of similarity between the contents of the first and second ultrasound images within the intersection set (discussed above in claim 1).
Furthermore, Ma teaches a medical system comprising at least one processor of a computer (Methods, 2.4 Experiments on phantom “Philips iE33”).
Moreover, Luo teaches a medical system, comprising at least one electronic data storage device storing at least the image position data ([0006] “Computer storage media include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by computer.”), and teaches operation of the medical device on the basis of the similarity data, ([0016] “the central scanlines from all data planes are compared in checking the similarity between them”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Ma and Luo because storing the combination permits a user to access the image position data at a later time following the calibration, which may be advantageous in situations of pre-planning procedures or surgery, and there was a reasonable expectation of success.
However, the combination of Ma and Luo does not explicitly teach a medical device for carrying out a medical procedure on a patient, wherein the at least one processor of the computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one electronic data storage device, at least the image position data, and wherein the at least one processor of the computer is operably coupled to the medical device for issuing a control signal to the medical device for controlling the operation of the medical device on the basis of the similarity data.
In an analogous ultrasound calibration field of endeavor, Boctor teaches a medical system, ([0036] “ultrasound imaging system 200”), comprising: a medical device, ([0036] “ultrasound probe 210”), for carrying out a medical procedure on a patient, ([0004] “ultrasound probes for intra-operative use,” [0009] “image guidance during a surgical procedure […] the patient undergoing surgery,” and [0018] “real-time ultrasound based 3D imagery for use during medical procedures”), wherein the at least one processor of the computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one electronic data storage device, at least the image position data, ([0051] “software retrieves the stored data values for […] position and angle of the ultrasound probe 240, as measured by the position and angle encoders 216, when the ultrasound probe was in each position.”), and wherein the at least one processor of the computer is operably coupled to the medical device for issuing a control signal to the medical device for controlling the operation of the medical device ([0036] “ultrasound processor 215 for providing power and signals to, and receiving signals from, the ultrasound transmitter 205 and the ultrasound probe 210; data system 220 for sending commands to and receiving data from the ultrasound processor 215 and the position and angle encoders 216”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Boctor because the combination of the elements as claimed by known methods (e.g. performing an algorithm on a computer) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to provide corresponding structures to accomplish the method of claim 1 and/or to provide more reliable real-time ultrasound-based 3D imagery for use during medical procedures (Boctor, [0018]), and there was reasonable expectation of success.
Regarding Claim 18, the modified system of Ma teaches all limitations of Claim 15, as discussed above. Furthermore, Gottschalk teaches wherein
a) the first image data describes the first two-dimensional ultrasound image which is received directly from the ultrasound probe (Introduction, Paragraph 1 “There are several ways to generate a 3D ultrasound volume by tracking a conventional 2D probe and Paragraph 2 “Our method can calibrate the system using either simple phantom images or US images directly acquired from human anatomy,” where the images are acquired by use of an US probe);
b) the second image data describes the second two-dimensional ultrasound image which is received directly from the ultrasound probe (Introduction, Paragraph 1 “There are several ways to generate a 3D ultrasound volume by tracking a conventional 2D probe and Paragraph 2 “Our method can calibrate the system using either simple phantom images or US images directly acquired from human anatomy,” where the images are acquired by use of an US probe); and, 
c) the linear intersection set (shown in Fig. 4 re-produced above).
Moreover, Luo teaches similarity data ([0016] “the central scanlines from all data planes are compared in checking the similarity between them”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Gottschalk and Luo because the combination can highlight errors or differences in alignment of two scans of the ultrasound probe, which affects calibration of the probe and ultimately the operation of the probe.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ultrasound calibration using […]”), as applied to Claim 1 above, and further in view of Carr et al. (“Design of a clinical free-hand 3D ultrasound system”).
Regarding Claim 9, Ma teaches all limitations of Claim 1, as discussed above. However, Ma does not explicitly teach the step of determining, based on the image position data and/or acquired tracking data describing a spatial position of a transducer of the ultrasound probe, control data describing a variation of the spatial position of the ultrasound probe, wherein the control data is output to a user interface adapted to aid a user in operating ultrasound probe, or is output to a motorised support structure adapted to control the support structure in operating the ultrasound probe.
In an analogous ultrasound field of endeavor, Carr teaches determining, based on the image position data and/or acquired tracking data describing the spatial position of the ultrasound probe transducer (section 1, pg. 15, "spatial positions sensor attached to the probe"; section 1, pg. 14, "spatial location devices are widely used to determine the position of a 2D scan"; section 2, pg. 15, "Polhemus Fastrak locater can sample probe position"; see also section 2.1, pg. 17), control data describing a variation of the spatial position of the ultrasound probe (3D outline of the scan plane/sweep, section 2, pgs. 15-16: Fig. 2, Probe motion), wherein the control data is output to a user interface adapted to aid a user in operating (section 2, pgs. 15-16, "During acquisition, the 3D outline of the scan plane is displayed ... [After] halt[ing] acquisition... The system then immediately plays back a cine-loop of the acquired scans together with a 3D outline of the scan sweep. The scan outline is displayed in actual time elapsed [i.e. the actual motion of the probe is reviewed]. The clinician can at a glance determine whether a good sweep has been acquired without removing the probe from the patient") a hand-held ultrasound probe (free-hand 3D ultrasound imaging, Figs. 1-3 and 6); (interpreted as "or"; see 112b above) is output to a motorised support structure adapted to control the support structure in operating the ultrasound probe.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Ma and Carr because of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. ultrasound probe position tracking, displaying) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to enable a clinician to determine at a glance whether a good sweep has been acquired without removing the probe from the patient (Carr, section 2), and there was reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ultrasound calibration using […]”), as applied to Claim 1 above, and further in view of Kayombya et al. (US 20140369557).
Regarding Claim 10 Ma teaches all limitations of Claim 1, as discussed above. However, Ma does not explicitly teach wherein determining the similarity data involves at least one of: downsampling the image content described by the first intersection data and/or by the second intersection data; applying a filter to the first intersection data and/or by the second intersection data.
In an analogous image processing and analysis field of endeavor, Kayombya teaches that determining similarity data (Downscale and/or Blur, [0064], Fig. 3A, #320; and Normalized Cross-Correlation [NCC], [0050] and [0064]-[0066], which is a metric to evaluate the degree of similarity between two compared images: [0050] “Normalized Cross Correlation [NCC] between downsampled and/or blurred versions of first frame #230 and second frame #240”) involves at least one of:
a) downsampling the image content described by the first image data and/or by the second image data, ([0064]-[0065] and [0050] “downsampled and/or blurred versions of first frame #230 and second frame #240”);
b) applying a filter, to the first image data and/or by the second image data ([0064]-[0065] and [0050] “downsampled and/or blurred versions of first frame #230 and second frame #240…Blurring may be implemented using a 3x3 Gaussian filter”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Ma and Kayombya since one of ordinary skill in the art would have recognized that the first intersection data is included in the first image data and the second intersection data is included in the second image data. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. downsampling, filtering) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to estimate the normalized cross correlation at a coarse level (Kayombya, [0050] and [0064]-[0065]), and there was reasonable expectation of success.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793          

/Oommen Jacob/Primary Examiner, Art Unit 3793